PER CURIAM.
We affirm this Anders1 appeal but remand to correct a scrivener’s error in the judgment. The trial court orally pronounced that it found Gonnelli qualified as a violent career criminal and sentenced him accordingly; however, the written judgment and sentence reflects that Gon-nelli was sentenced as a habitual violent felony offender. On remand, the judgment *1235should be corrected to reflect that Gonnelli was sentenced as a violent career criminal.
AFFIRMED and REMANDED.
EVANDER, BERGER and WALLIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),